DETAILED ACTION
                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                    
                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 12/07/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.  
                                                        Drawings
 Drawings the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, all of the drawings  (missing Drawing) must be shown or the feature(s) canceled from the claim(s) since there is no drawing filed. No new matter should be entered.                                                
                                                      Claim Objections
Claims 1-14 and 16-18 are objected to because of the following informalities:
Claims 1 and 5 recite “it” in line 4 (claim 1), in line 3 (claim 5) in the phrase “draw outside air and transfer it to the humidification device”. It is suggested to amend the claim language to read -- “draw outside air and transfer the outside air to the humidification device” -- for proper claim structure.
Claims 2-13 recite “air-cooling tower” in first line of each claim. It is suggested to amend the claim language to read -- “the hybrid air-cooling tower” -- to be consistent with the previous term.

Claim 6 recites “it” in the phrase “the ventilation unit integrates inside of it the freewheel drawing outside air”. It is suggested to amend the claim language to read -- “integrates inside of the ventilation unit it the freewheel” -- for proper claim structure.
Claim 9 recites “its” in the phrase “said at least one element for closing off is associated with a motor assembly for its adjustment in position”. It is suggested to amend the claim language to read -- “said at least one element for closing off is associated with a motor assembly for the at least one element’s adjustment in position” -- for proper claim structure.
Claim 14 recites the limitation “the two flows” in last line. It is suggested to amend the claim language to read -- “the first and second flows” -- to be consistent with the previous term.
Claim 14 recites the limitation “an air intake unit” in line 4. It is suggested to amend the claim language to read -- “the air intake unit” – since the method of claim 14 is depend on the apparatus of claim 1.
Claims 16-18 recite “Method” in first line of each claim. It is suggested to amend the claim language to read -- “the method” -- for proper claim structure.
Claim 16 recites the limitation “one among of an open position, a closed position” in second line from last line. It is suggested to amend the claim language to read -- “one among of the open position, the closed position” -- for proper claim structure.
                                
                                 Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an air intake unit”, “a mixed unit”, “a dry unit”, “a humidification device” and “a spraying device”, in claims 1, 12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “an air intake unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “air intake” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “humidification device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “humidification” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a dry unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “dry” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a mixed unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “mixed” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a spraying device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “spraying” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 12 and 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
An air intake unit treated as meaning a ventilation unit qui comprises at least one freewheel drawing outside air and discharging it to the mixed unit. See Par. 37.
A humidification device treated as meaning a sprayed battery with smooth tubes. See Par. 7.
A dry unit treated as meaning comprises a dry battery i.e. without spraying of water. See Par. 8.
A mixed unit treated as meaning comprises a first and second enclosures 7, 8 integrating at least one humidification device 5 and at least one passage of humidification 5a. See Par. 58.
A spraying device treated as meaning comprises spray tubes. See Par. 7.
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).    


                                    Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, 13-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “it” in the phrase “…the ventilation unit integrates inside of it the freewheel drawing outside air”. It is unclear what is referring to. For examination purposes, the limitation is being considered as -- “…the freewheel integrated inside of the ventilation unit for drawing outside air…” --.
Claim 8 recites the limitation “the intermediate positions”. There is insufficient antecedent basis for this limitation in the claim since there is no mention of intermediate positions previously. For examination purposes, the limitation is being considered as -- “an intermediate positions” --.
Claim 13 recites the limitation “the air intake units” renders the claim indefinite because only one air intake unit is required in the claim 1. For examination purposes, the limitation is being considered as -- “the air intake unit” --.
Claim 13 recites the limitation “…wet and dry are in the form…” in lines 2-3, renders the claim indefinite because it is unclear in its contest. Does it mean that “…the wet unit and the dry unit are in the form…”. For examination purposes, the limitation is being considered as -- “…the wet unit and the dry unit are in the form…” --.
Claim 14 recites the limitation “the flow rates”. There is insufficient antecedent basis for this limitation in the claim since there is no mention of “flow rates” previously. For examination purposes, the limitation is being considered as -- “flow rates” --.
Claim 17 recites the limitation “a dry mode or a wet mode” in line 2 which is confusing as it is unclear how it relates to the previous recitation same limitation above of claim 14. For examination purposes, the limitation is being considered as -- “the dry mode or the wet mode” --.
Claim 17 recites the limitation “the passage as an inactive by-pass” in line 6, is unclear since the passage can’t be active or inactive. Does it referring to “the at least one inactive humidification device” as stated previously in the claim? For examination purposes, the limitation is being considered as -- “with the at least one inactive humidification device” --.
Claims 9 and 15-17 are rejected based upon their dependency from claims 8 and 17. 

                                        Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gean (DE 2743601, see attached translation).
In regards to claim 1, Gean discloses hybrid air-cooling tower (refer to Fig. 1) comprising an air intake unit (base portion with air inlet openings 4; refer to annotated Fig. 1 below), a dry unit (dry exchanger unit 9; refer to annotated Fig. 1 below) and at least one humidification device (a wet exchanger unit 13 including the distribution assembly 12, 15), the dry unit (9) being adjacent (near) to the humidification device (13), (as can be seen in Fig. 1), the air intake unit (4) being configured to draw outside air and transfer it to the humidification device (13), 
           at least one passage of humidification (refer to annotated Fig. 1 below for humidification passage) of transferred air passing through the humidification device (13), wherein the humidification device (13) is included in a mixed unit (refer to annotated Fig. 1 below for mixed unit), at least one passage as a by-pass (refer to annotated Fig. 1 below for bypass passage) separate (via separator 2) from said at least one passage of humidification passing through the mixed unit outside of the space occupied by said at least one humidification device (as can be seen in Fig. 1),               
           said at least one passage as a by-pass (refer to annotated Fig. 1 below) being partitioned (via separator 2) with respect to said at least one passage of humidification and to said at least one humidification device (refer to annotated Fig. 1 below), with the at least one passage as a by-pass being configured to direct the air transferred by the air intake unit (4) to the dry unit (9) without passing through the humidification device (note: that since the left 1a and right 1b units operate in separate mode of operation and partitioned via wall 2, the air passing through the left side bypass passage does not pass through the right side humidification passage and meeting the limitation of “air transferred by the air intake unit to the dry unit without passing through the humidification device”).  
          
    PNG
    media_image1.png
    617
    1012
    media_image1.png
    Greyscale
                                          

In regards to claim 2, Gean meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gean discloses wherein said at least one passage as a by-pass connects the air intake unit (4) to the dry unit (9), (as can be seen in refer to annotated Fig. 1 above).  
In regards to claim 3, Gean meets the claim limitations as disclosed above in the rejection of claim 2. Further, Gean discloses wherein said at least one passage of humidification opens into the dry unit (9) after having passed through said at least one humidification device (13), (as can be seen in Figs. 1-2), with the mixed unit comprising a first enclosure (enclosure of right side) integrating said at least one humidification device (13) and said at least one passage of humidification and a second enclosure (enclosure of left side) passed through by said at least one passage as a by-pass causing the air intake unit to communicate with the dry unit (9), (as can be seen in Fig. 1).  
In regards to claim 4, Gean meets the claim limitations as disclosed above in the rejection of claim 3. Further, Gean discloses wherein the first and second enclosures are separated by a wall (2, common wall), said wall (2) being vertical in a vertical position of the air-cooling tower (as can be seen in Fig. 1).                                       
 
                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gean (DE 2743601, see attached translation) in view of BENZ et al. (US 2011/0100593).
In regards to claim 5, Gean meets the claim limitations as disclosed above in the rejection of claim 3, but fails to explicitly teach wherein the air intake unit is a ventilation unit that comprises at least one freewheel drawing outside air and discharging it to the mixed unit, said at least one passage as a by-pass being arranged above said at least one freewheel in a vertical position of the air-cooling tower.  
            BENZ teaches a hybrid heat exchange cooling tower (10’, Fig. 8) wherein the air intake unit (air inlet dampers 42) is a ventilation unit that comprises at least one freewheel (an induced draft fan 100) drawing outside air and discharging it to the mixed unit (as can be seen in Fig. 8), said at least one passage as a by-pass (passage through openings 38 as bypass) being arranged above said at least one freewheel (100) in a vertical position of the air-cooling tower (10’), (Fig. 8).  
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geans air-cooling tower to include at least one freewheel that is arranged below the at least one passage as a by-pass in a vertical position of the air-cooling tower as taught by BENZ in order to draw air from the ambient atmosphere (refer to par. 78).
In regards to claim 6, Gean meets the claim limitations as disclosed above in the rejection of claim 5, Further, BENZ teaches a hybrid heat exchange cooling tower (10, Fig. 8), wherein the ventilation unit (lower portion of cooling tower; Fig. 8) integrates inside of it the freewheel (100) drawing outside air (via opening 42) and discharging the air on the same side of the freewheel (towards chamber 93), with the ventilation unit being passed through by at least one drawing passage (39) of outside air and by at least one discharging passage (passage in the distribution chamber 93) of air opening into said at least one passage of humidification (passage via processing fluid coil assembly 20), said at least one drawing passage and discharging passage extending substantially parallel to one another by being partitioned (via wall dividing two passages) in relation to one another (as can be seen in Fig. 8 of BENZ).  
In regards to claim 7, Gean meets the claim limitations as disclosed above in the rejection of claim 4. Further, Gean discloses wherein said at least one passage as a by-pass communicates with the air intake unit (4) through at least one element (movable flaps; refer to pars. 9 and 11) for closing off. Gean fails to explicitly teach an opening of said at least one element for closing off being adjusted between at least one open position and one closed position.  
         BENZ teaches a hybrid heat exchange cooling tower (10’, Fig. 8) wherein an opening (38) of said at least one element (dampers 42) for closing off being adjusted between at least one open position and one closed position (refer to par. 71, wherein top openings 38 may be controlled by dampers that may be opened or closed).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geans air-cooling tower to include at least one element for closing off being adjusted between at least one open position and one closed position as taught by BENZ in order to control air flow through the apparatus, thus achieving efficient and economical control of the hybrid heat exchange apparatus (refer to pars. 3 and 71).
In regards to claim 8, Gean meets the claim limitations as disclosed above in the rejection of claim 7. Further, BENZ teaches wherein said at least one element (dampers 42) for closing off is adjustable in the intermediate positions (partial position) between the opening and closing positions (refer to par. 71, wherein the air inlet dampers could be in the form of louvers that are open, and when it is desired to block the air flow through them completely or partially).  
In regards to claim 9, Gean meets the claim limitations as disclosed above in the rejection of claim 8. Further, BENZ teaches wherein said at least one element (dampers 42) for closing off is associated with a motor assembly for its adjustment in position (refer to par. 90 of BENZ, wherein the dampers 42 operates by means of linear actuators, solenoids, servo motors).  
In regards to claim 10, Gean meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gean discloses wherein the dry unit (9) comprises a dry battery (refer to par. 31, wherein three batteries of smooth tubes).  
In regards to claim 11, Gean meets the claim limitations as disclosed above in the rejection of claim 10. Further, Gean discloses wherein said at least one passage as a by-pass opens through several openings (openings through movable flaps; pars. 9 and 11) on the dry battery (9), at least one opening that opens between an upper face (upper face of device 13; Fig. 1) of said at least one humidification device (13) of the mixed unit and a lower face (lower face of battery 9; Fig. 2) of the dry battery (9) of the dry unit (as can be seen in Fig. 2).  
In regards to claim 12, Gean meets the claim limitations as disclosed above in the rejection of claim 11. Further, Gean discloses wherein said at least one humidification device (13) of the mixed unit comprises a sprayed battery (various tube batteries; refer to pars. 35 and 6), a spraying device (12, 15, upper and lower distribution networks) and a drop separator (line connecting spraying device; as can be seen in Fig. 3).  
In regards to claim 13, Gean meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gean discloses wherein the air intake units (4), wet (13) and dry (9) are in the form of superimposed rectangle parallelepipeds (as can be seen in Figs. 1 and 2).  

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gean (DE 2743601, see attached translation) in view of Carter et al. (US 2005/0193750).
In regards to claim 14, Gean discloses a method for refrigerating air (cooled air) in a hybrid air-cooling tower (refer to Fig. 1) according to claim 1, with the air-cooling tower (refer to Fig. 1) being configured to operate according to at least one wet operating mode (when air pass through the dehumidification device 13; mode of operation; refer to par. 27) and a dry mode (when air pass through the dry device 9 via bypass; mode of operation; refer to par. 27), 
          wherein a first flow (flow at passage of 1b; Fig. 1) of transferred air coming from an air intake unit (right inlet 4) passes through said at least one humidification device (13) while a second flow (flow at passage of 1a; Fig. 1) of transferred air coming from the air intake unit (left inlet 4) traverse the mixed unit through the passage as a by-pass (as can be seen in the annotated Fig. above). Gean does not explicitly teach the flow rates of each one of the two flows able to be adjusted according to the wet or dry mode.  
           Carter teaches a heat exchanger with evaporative and non-evaporative sections (refer to Fig. 2) wherein the flow rates of each one of the two flows able to be adjusted according to the wet or dry mode (refer to Fig. 5; par. 29).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geans air-cooling tower to configure the flow rates of each one of the two flows to be adjusted according to the wet or dry mode as taught by Carter in order to control mechanisms for different operation to save energy and water (refer to par. 5).
In regards to claim 15, Gean meets the claim limitations as disclosed above in the rejection of claim 14. Further, Gean discloses wherein air transferred by the air intake unit (left inlet 4) passes through the mixed unit without humidification treatment (without flowing through wet exchanger 13) in order to penetrate into the dry unit (9), (as can be seen in Fig. 1).  

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gean (DE 2743601, see attached translation) in view of Carter et al. (US 2005/0193750), further in view of BENZ et al. (US 2011/0100593).
In regards to claim 16, Gean meets the claim limitations as disclosed above in the rejection of claim 14. Further, Gean discloses wherein said at least one passage as a by-pass connects the air intake unit (4) to the dry unit (9), and wherein said at least one passage of humidification opens into the dry unit (9) after having passed through said at least one humidification device (as can be seen in Figs. 1-2),    
           with the mixed unit comprising a first enclosure (enclosure of right side 1b) integrating said at least one humidification device (13) and said at least one passage of humidification and a second enclosure (enclosure of left side 1a) passed through by said at least one passage as a by-pass causing the air intake unit (4) to communicate with the dry unit (9), and wherein the first and second enclosures are separated by a wall (2), said wall being vertical in a vertical position of the air-cooling tower (as can be seen in Fig. 1), and wherein said at least one passage as a by-pass communicates with the air intake unit (4) through at least one element (movable flaps; refer to pars. 9 and 11) for closing off. 
          Gean does not explicitly teach an opening of said at least one element for closing off being adjusted between at least one open position and one closed position, and wherein the element for closing off is placed in one among of an open position, a closed position and an intermediate position. 
          BENZ teaches a hybrid heat exchange cooling tower (10’, Fig. 8) wherein an opening (38) of said at least one element (dampers 42) for closing off being adjusted between at least one open position (open) and one closed position (when blocks the air flow), and wherein the element (dampers 42) for closing off is placed in one among of an open position, a closed position and an intermediate position (partial position), (refer to par. 71, wherein the air inlet dampers could be in the form of louvers that are always open, and when it is desired to block the air flow through them completely or partially).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gean’s air-cooling tower to configure an opening of said at least one element to be adjusted between at least one open position and one closed position, and wherein the element for closing off is placed in one among of an open position, a closed position and an intermediate position as taught by BENZ in order to control air flow through the apparatus, thus achieving efficient and economical control of the hybrid heat exchange apparatus (refer to pars. 3 and 71).
In regards to claim 17, Gean meets the claim limitations as disclosed above in the rejection of claim 15, but fails to explicitly teach the limitations of claim 17. 
         BENZ teaches a hybrid heat exchange cooling tower (10, Figs. 2-3) wherein the air-cooling tower (10) operates according to a dry mode or a wet mode (refer to abstract), said at least one humidification device (distribution assembly 92 including sump 68, conduit 94, a pump 96 and wet cell 20) of the mixed unit being inactive (OFF) in the dry mode (as shown in Fig. 3; second mode or dry mode where the distribution assembly is “OFF”; refer to par. 126), 
          with, for the dry mode (second mode or dry mode), the transferred air (ambient air) passing through said at least one passage as a by-pass (passage 46 via opening 38) and passing through said at least one passage of humidification (passage 39 via opening 60) of the mixed unit the at least one inactive (OFF) humidification device (92) and, for the wet mode (second mode or dry mode), 100% of the transferred air (since passage 46 via opening 38 is fully closed, 100% of the transferred air passing through passage of humidification) passing through said at least one passage of humidification (passage 39 via opening 60) of the mixed unit with said at least one active (ON) humidification device (as shown in Fig. 2; first mode or wet mode where the distribution assembly is “ON”; refer to par. 125).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geans air-cooling tower to configure the air-cooling tower to be operated according to a dry mode or a wet mode, said at least one humidification device of the mixed unit being inactive in the dry mode, with, for the dry mode, the transferred air passing through said at least one passage as a by-pass and passing through said at least one passage of humidification of the mixed unit with the at least one inactive humidification device and, for the wet mode, 100% of the transferred air passing through said at least one passage of humidification of the mixed unit with said at least one active humidification device as taught by BENZ in order to control air flow based on ambient temperature and humidity conditions, thus achieving efficient and economical control of the hybrid heat exchange apparatus (refer to pars. 3 and 71).
          In regards to the limitations that in the dry mode, between 55% and 65% of the transferred air passing through said at least one passage as a by-pass and 35 to 45% passing through said at least one passage of humidification:
BENZ does however teach unknown percentage of the ambient air flows via the second air passage 46 through the dry heat transfer cell 14 and then through the wet heat transfer cell 12 (refer to par. 126). 
Therefore, the transferred air passing through said at least one passage as a by-pass and passing through said at least one passage of humidification are each recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the controlling of air flow based on ambient temperature and humidity conditions to achieve efficient and economical control of the hybrid heat exchange apparatus (refer to pars. 3 and 71). 
        Therefore, since the general conditions of the claim, i.e. the transferred air passing through said at least one passage as a by-pass and passing through said at least one passage of humidification, were disclosed in the prior art by BENZ, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Gean, by setting in the dry mode, between 55% and 65% of the transferred air passing through said at least one passage as a by-pass and 35 to 45% passing through said at least one passage of humidification.
In regards to claim 18, Gean meets the claim limitations as disclosed above in the rejection of claim 17, but fails to explicitly teach wherein the air-cooling tower operates according to an adiabatic mode for which 100% of the transferred air passes through said at least one passage of humidification of the mixed unit with said at least one inactive humidification device.   
        Carter teaches a heat exchanger with evaporative and non-evaporative sections (refer to Fig. 2), wherein the air-cooling tower operates according to an adiabatic mode (Control State B3; refer to par. 35; Fig. 6) for which 100% of the transferred air passes through said at least one passage of humidification (evaporative exchanger load 148) of the mixed unit with said at least one inactive humidification device (evaporative fluid spray "off" 130).   
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geans air-cooling tower to configure the air-cooling tower to operate according to an adiabatic mode for which 100% of the transferred air passes through said at least one passage of humidification with said at least one inactive humidification device as taught by Carter in order to control mechanisms for different operation to save energy and water (refer to par. 5).

                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763